* Headnotes 1. Injunctions, 32 C.J., Section 443; 2. Religious Societies, 34 Cyc., p. 1131, 1133 (1926 Anno).
This is an appeal from a decree perpetuating one and dissolving another injunction and awarding damages for the issuance thereof.
In May, 1922, J.H.C. Henry exhibited an original bill against Edwards, Paxton, Watson, and Judge from the allegations of which it appears that Henry was "the duly qualified, elected, and presiding pastor of the King Solomon Baptist Church (colored) of the city of Vicksburg," and that Edwards, Paxton, Watson, Judge, and Williams then constituted the board of deacons thereof. On March 14, 1922, Henry was notified in writing by the board of deacons to appear before it on March 17th and tender his resignation as pastor of the King Solomon Baptist Church. He declined to do this, but stated that he would refer the matter of his resignation to the church at a regular meeting thereof. Without waiting therefor, an irregular meeting of the church at which only a small minority of the congregation were present was held in the churchyard on the 24th day of March, at which a resolution was adopted removing Henry as pastor of the church. Thereafter, at a regular meeting of the church, one hundred eighty-six members of the congregation voted to retain Henry as their pastor, and sixteen voted for his removal, whereupon Edwards, Paxton, and Judge resigned as deacons of the church; Watson, who was present, was removed, and their successors were elected. This action of the church was not acquiesced in by the faction thereof opposed to Henry, and it still seeks to prevent him from acting as pastor of the church; the method pursued therefor being the institution of a prosecution against Henry for trespass after each meeting of *Page 589 
the church in which he participated as pastor, the affidavits therefor being made by one of the defendants to the bill.
The bill prays for an injunction restraining the defendants therein from interfering with the discharge by Henry of his duties as pastor of the church. A preliminary injunction was issued. Before the cause came on for trial or any further action therein had been taken Henry died, and was succeeded as pastor by De Vance, who had theretofore been his assistant. Edwards, Paxton, Watson, and Judge then exhibited a bill of complaint against De Vance, the sexton of the church, and the persons who are now acting as its deacons under the election therefor hereinbefore referred to.
According to the allegations of this bill the meeting in the yard of the church at which the resolution was adopted removing Henry as pastor was regularly held, and the meeting at which he was retained as such was irregular, and the vote therein was not binding on the congregation for the reason that a large number of persons not affiliated with the church were permitted to participate therein, and the meeting was conducted in such a disorderly manner that it became necessary for the chief of police to be called in and to preside thereat. The resignation of the complainants in this bill as deacons of the church was denied, as was also the right of the defendants therein to act as deacons of the church. The bill filed by Henry was made an exhibit to this bill, which further alleges that the defendants therein are interfering with the discharge by the complainants of their duties as deacons of the church, and prays that they be enjoined from so doing. A preliminary injunction was also issued on this bill.
While no order appears therefor, the two cases were tried as one on bills, answers, and proof, and a decree was rendered perpetuating the injunction issued on the bill filed by Henry and dissolving the injunction issued on the bill filed by Edwards, Paxton, Watson, and Judge. *Page 590 
No question was raised in the court below growing out of Henry's death nor in this court until after the attention of counsel had been called by the court thereto, and, since the decree perpetuating the injunction issued on the bill filed by Henry against the board of deacons must be reversed on another ground, we will pretermit any discussion of the effect of Henry's death thereon.
It is well settled that a court of equity will not enjoin the institution of criminal proceedings, even though the same may be groundless, except in a limited class of cases wherein the exercise of property rights is sought to be interferred with by repeated prosecutions under a void ordinance or statute, and we are presented with no such case here. Creighton v. Dahmer,70 Miss. 602, 13 So. 237, 21 L.R.A. 84, 35 Am. St. Rep. 666; Davis
v. Fortenberry, 114 Miss. 294, 75 So. 119. While the bill prays that the defendants therein be enjoined from interfering with Henry in the discharge of his duties as pastor, the only acts by which it is alleged that this interference is attempted to be made effective and which are sought to be specifically enjoined are the institution of criminal proceedings. The injunction issued on this bill should have been dissolved and the bill dismissed.
Coming now to the case presented by the bill filed by Edwards, Paxton, Watson, and Judge it will be observed that it is not a case wherein one faction of a church has excluded another from participating in the use and occupation of church property, but simply a case wherein there is a controversy as to who are the deacons of the church.
The office of deacon is purely ecclesiastical, and the incumbent thereof is subject at all times to the control of the church; the only persons entitled thereto being those the church recognizes as such. Over the office and elections to it the courts have no control, and it is here wholly immaterial whether the election of any of the parties hereto was illegal; that being for the determination of the church, and those of the parties hereto who are recognized *Page 591 
by the church as such have the right to discharge the duties of deacon thereof.
It follows from the foregoing views that the decree of the court below in so far as it deals with the injunction issued on the bill filed by Henry will be reversed and that bill of complaint will be dismissed; and, in so far as it deals with the injunction issued on the bill filed by Edwards, Paxton, Watson, and Judge, it will be affirmed. Costs here and in the court below to be apportioned accordingly.
Affirmed in part and reversed in part.